Citation Nr: 0522561	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
had a left ear hearing loss disability which pre-existed his 
military service and was not aggravated by such military 
service.  

2.  The medical evidence of record indicates that the 
veteran's currently diagnosed bilateral hearing loss is not 
etiologically related to his military service.

3.  The medical evidence of record indicates that the 
veteran's currently diagnosed tinnitus is not etiologically 
related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by military 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Because the two issues 
on appeal involve virtually identical facts and the 
application of similar law, for economy's sake the Board will 
address them together.
 
In the interest of clarity, the Board will review the 
applicable law and regulations then proceed to analyze the 
issues and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2004 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in March 
2003 which was specifically intended to address the 
requirements of the VCAA.  The letter emphasized the 
requirements needed to satisfy a claim for service 
connection, including "a relationship between your current 
disability and an injury, disease or event in service."  The 
veteran was informed that his service medical records had 
been requested. 

Thus, the March 2003 letter, along with the March 2004 SOC, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The March 
2003 letter informed the veteran that the RO would help him 
get "such things as medical records, employment records, or 
records from other Federal agencies.  You must give us enough 
information about these records so that we can request them 
from the agency or person who has them."  The March 2002 
letter also indicated that VA would assist the veteran by 
providing a medical examination or getting a medical opinion 
if necessary to make a decision on his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2003 letter stated: "If there are private medical 
records that would support your claim, you can complete, sign 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, and we will request those records for you.  You can 
get these records yourself and send them to us.  NOTE:  If 
you do not provide the necessary release, you must obtain and 
submit the identified records for them to be considered."  
Additionally, the March 2003 letter emphasized: "It's still 
your responsibility to support your claim with appropriate 
evidence."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2003 letter requested:  "Tell 
us about any additional information or evidence that you want 
us to try to get for you."  The Board believes that this 
request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the March 2003 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the March 2003 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed.

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to adjudication of his 
claims, which was by rating decision in July 2003.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claims on the merits.    

Because there is no indication that there exists any evidence 
which could be obtained which would have an impact on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The veteran was provided a VA 
audiological examination in June 2003.  The report of the 
audiological examination reflect that the examiner recorded 
the veteran's past medical history, noted his current 
complaints, conducted an audiological examination and 
rendered appropriate diagnoses and opinions.  

The veteran's representative asserted in his July 2003 Notice 
of Disagreement (NOD) that the June 2003 VA examination was 
inadequate because the examiner "only made their [sic] 
opinion based on his service medical records without 
consideration of this veteran's acoustic trauma in service . 
. . . If the C&P examiner was going to make their [sic] 
decision based solely on the service records then there was 
no need to call this veteran in for an examination."   

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
examination shows that the examiner documented the veteran's 
history and complaints concerning his bilateral hearing loss 
and tinnitus and performed audiological testing, which 
contradicts the representative's statement that the veteran 
did not need to be present for the examination.  Moreover, 
contrary to the representative's assertions, the VA examiner 
did account for the veteran's exposure to noise in service in 
making his nexus opinion, in that he indicated how unusual it 
was for the veteran's hearing to improve when exposed to 
artillery noise in service.

It is now well established that laypersons without medical 
training, such as the veteran and his representative, are not 
competent to comment on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  There is no indication that the 
veteran's representative has any medical education or 
training.  In short, the veteran's representative is not 
qualified or competent to evaluate the sufficiency of the 
veteran's audiological examination and nexus opinion.  

The Board finds, therefore, that the report of the June 2003 
VA examination is adequate for determining service 
connection, and that remand of this issue to obtain an 
additional examination is not appropriate.  The Board further 
observes that if the veteran believed that the medical 
evidence of record was incorrect, he had every right, and 
indeed was instructed in the VCAA letter, to submit 
additional evidence.  He did not do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran's representative 
indicated in a March 2003 statement that the veteran did not 
have any medical evidence to submit in support of his claims.  
The veteran declined a personal hearing on his March 2004 
substantive appeal (VA Form 9).
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2004).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Analysis

The veteran in essence contends that he suffered noise trauma 
from almost daily exposure to artillery fire.  The Board 
observes at this juncture that the records indicate that the 
veteran served in an artillery unit as a field artillery 
crewman. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has 
bilateral hearing loss and tinnitus, which is evidence by the 
June 2003 VA audiological examination findings.  Hickson 
element (1) is therefore satisfied for both claims.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury. 

The veteran's service medical records do not reflect the 
existence of a hearing disorder during service, or within the 
one year presumptive period after service.
The service medical records contain no record of complaints 
of or treatment for hearing loss or ear disease during 
service.  

A pre-existing left ear hearing loss was identified in the 
veteran's October 1969 induction examination.  Specifically, 
a 40 decibel loss at the 4000 hertz level in the left ear was 
noted on induction, which is a hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385 (2004).  The Board therefore 
finds that the statutory presumption of soundness has been 
rebutted by the notation in the enlistment physical 
examination report.  Left ear hearing loss was clearly 
identified during audiological testing done in connection 
with the enlistment physical examination in October 1969.  
See 38 U.S.C.A. § 1111 (West 2002).    

Moreover, the statutory presumption of aggravation does not 
attach, since there was no increase in disability during 
service.  Significantly in this regard, the June 2003 VA 
examiner concluded that the pre-existing left ear disability 
did not become worse during service and indeed actually 
appeared to improve during service.  
Indeed, service medical records demonstrate that at the time 
of the veteran's June 1971 separation examination, hearing in 
the left ear had seemingly improved at the 4000 hertz level 
to the point where there was no longer a hearing loss 
disability, as recognized by VA regulations, in the left ear.  
There is no medical or other evidence to the contrary.  

The heart of the veteran's claim rests on the matter of in-
service injury, not disease.  It is his contention that he 
because served as a field artillery crewman and was exposed 
to heavy noise exposure without ear protection, and that in-
service injury should therefore be conceded.  See the 
veteran's July 2003 NOD.

The Board has no reason whatsoever to doubt that the veteran 
was exposed to high levels of noise while service as a field 
artillery crewman. However, the Board declines to equate such 
exposure to artillery fire with injury to the ears.  In other 
words, even though the veteran was exposed to noise in 
service, it does not necessarily follow that he suffered any 
injury thereby.  The veteran and his representative have not 
pointed to any such statutory or regulatory presumption to 
that effect, and the Board is aware of none.  Thus, which not 
necessarily disagreeing that the veteran was exposed to 
noise, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.

With respect to in-service acoustic trauma, as with all 
questions this must be answered based on evaluation of the 
entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  In this case, the record, 
specifically the service medical records, is devoid of any 
objective evidence of acoustic trauma and/or injury to the 
ears in service.  Moreover, hearing loss and tinnitus were 
initially diagnosed several decades after the veteran left 
military service.  The veteran has not provided any 
explanation as to how such an alleged injury would not 
manifest for so long a period of time.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury or disease in service.  
The Board has considered those statements.  However, as noted 
above, it is well-established that the veteran, as a 
layperson without medical training, is not qualified to 
render medical opinions regarding matter such as diagnosis 
and etiology of disorders and disabilities, and his opinion 
is entitled to no weight of probative value.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159(a)(1), supra.  In addition, 
to the extent that the veteran is contending that he 
sustained an ear injury in service, his recent statements are 
outweighed by the utterly negative service medical records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

As alluded to above, with respect to the statutory one year 
presumption of in- service incurrence for hearing loss, see 
38 C.F.R. §§ 3.307 and 3.309, there was no hearing loss at 
the time of the veteran's separation from service and the 
initial post-service diagnosis of bilateral hearing loss was 
in 2003, over three decades after the veteran left military 
service.  This presumption does not avail the veteran.

In short, there is no evidence of disease or injury during 
service.  Accordingly, Hickson element (2) has not been 
satisfied for either claim.  In the absence of in-service 
disease or injury, the veteran's claim fails.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). 
Although as explained above the Board believes that the case 
is settled by element (2), for the sake of completeness the 
Board will also discuss element (3).

With respect to Hickson element (3), medical nexus, as 
previously stated, the veteran was afforded a VA examination 
in June 2003.  The VA examiner concluded that the veteran's 
hearing improved during military service.  The examiner also 
did not find any connection between the veteran's military 
service and hearing loss or tinnitus which was initially 
diagnosed several decades thereafter.  Significantly, the VA 
examiner observed that the veteran's separation report showed 
normal hearing.  The examiner added: "While it seems odd 
that someone in an artillery unit would have improved high 
frequency hearing after serving in such unit, the record is 
available and without contravening evidence, must be taken at 
face value.  Therefore, it is this examiner's opinion that it 
is NOT as likely as not that the hearing loss or the tinnitus 
is related to the veteran's military duty."  [emphasis as in 
original]  

There is no medical nexus opinion to the contrary.  The only 
support for the veteran's claims emanates from his own 
statements.  As discussed above, he is not competent to offer 
a medical nexus opinion.  See Espiritu, supra.  Accordingly, 
Hickson element (3) has also not been satisfied for either 
claim.
Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's service connection claims.  Therefore, contrary 
to the assertions of the veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


